Opinion by
Ekwall, J.
The witness, an official of the importing company, described the commodity as a raw lime juice and stated that prior to importation the fruit is crushed by machinery and the pulp is allowed to settle, the pulp being thrown away; that in its imported condition it cannot be sold for beverage purposes but must be subjected to a number of filtering processes as a result of which all of the pulp, oil, and impurities are removed and that not until that is accomplished is the commodity fit for beverage purposes; that he has never known it to be used in making so-called lime cup; and that he has never sold it for beverage purposes in its imported condition. This testimony was not rebutted. Following Ritchie v. United States (3 Cust. Ct. 24, C. D. 194), affirmed in United States v. Ritchie (28 C. C. P. A. 51, C. A. D. 124), the claim at 5 cents per pound under paragraph 48 was sustained. Crosse & Blackwell v. United States (T. D. 48556) cited.